- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly Held Company Corporate Taxpayer ID (CNPJ/MF) 33.042.730/0001-04 Company Registry (NIRE) 3330001159-5 NOTICE TO THE MARKET Companhia Siderúrgica Nacional (CSN) announces that it has decided to fully redeem, on October 14, 2010 (Redemption Date), the Guaranteed Perpetual Bonds (Guaranteed Perpetual Bonds) issued in 2005 through its wholly owned subsidiary CSN Islands X Corp. and guaranteed by CSN, with an interest coupon of 9.50% per annum and principal of US$ 750 million, plus interest accrued and not paid up to the Redemption Date and any additional amounts payable in relation to the Guaranteed Perpetual Bonds. This press release shall not constitute an offer to buy nor the solicitation of an offer to sell the PerpetualBonds in the United States, Brazil or in any other jurisdiction in which such offer or sale is prohibited. Rio de Janeiro, September 10, 2010 Companhia Siderúrgica Nacional Paulo Penido Pinto Marques Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 10, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
